DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-24, 26-27, 30 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Nguyen (U. S. Patent 7,806,729).
Regarding claim 23, Nguyen, see figure 3, discloses a subassembly 101 for an electrical connector, the subassembly 101 comprising: a plurality of conductive elements at lines 113, 202 each comprising a mating contact portion 203 , a contact tail 201, and an intermediate portion 202 extending between the mating contact portion and the contact tail, wherein: the plurality of conductive elements 113, 202 are disposed in pairs, the intermediate portions 202 of each pair are at least in part surrounded by a shield member 111 of electromagnetic shielding material, and the shield members 111 of adjacent pairs are electrically coupled within the subassembly 101.
Regarding claim 24, Nguyen discloses the pairs are disposed in a column, and adjacent pairs are separated by the electromagnetic shielding material.
Regarding claim 26, Nguyen discloses the mating contact portions 203 of each pair are at least in part surrounded by the shield member 111.
Regarding claim 27, Nguyen discloses a plurality of contact tails 201 electrically coupled to the shield members 111, and the plurality of contact tails 203 and the contact tails 203 of the pairs form a mounting interface.
Regarding claim 30, Nguyen discloses connector module 101 comprising: a plurality of conductive elements at lines 113, 202 each comprising a mating contact portion 203, a contact tail 201, and an intermediate portion 202 extending between the mating contact portion 203 and the contact tail 201, at least the intermediate portion 202 comprising broadsides joined by edges, the plurality of conductive elements 113, 202 being disposed in pairs that align broadside to broadside; and electromagnetic shielding material at least in part surrounding each pair and separating adjacent pairs, wherein the mating contact portions 203 of each pair are aligned in a pair direction that is at an angle to the column direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 28-29, 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen.
Regarding claim 25, Nguyen discloses the claimed invention except for the shield members of adjacent pairs comprise features that hold together and electrically couple the shield members.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Nguyen to provide such feature so as to provide for better assembly.
Regarding claim 28, Nguyen discloses the claimed invention except for the plurality of contact tails extend from sides of the shield members and are offset from the sides of the shield members.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Nguyen to provide such feature so as to provide for improving spacing.
Regarding claim 29, Nguyen discloses the claimed invention except for further comprising: lossy material electrically coupling the shield members.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Nguyen to provide such feature so as to use to lower radiation.  
Regarding claim 31, Nguyen discloses the claimed invention except for the conductive elements in a pair comprise transition regions between the intermediate portions and the contact tails such that the contact tails are edge coupled.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Nguyen to provide such features if different spacing of pcb pads were desired and it provides for change spacing.  
Regarding claim 32, Nguyen discloses the claimed invention except for the transition regions comprise jogs toward the broadsides of the intermediate portion of the other conductive element in the pair.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Nguyen to provide such features if different spacing of pcb pads were desired and it provides for change spacing.  
Regarding claim 33, Nguyen discloses the claimed invention except for the transition regions comprise jogs away from the edges of the intermediate portions of the other conductive element in the pair.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Nguyen to provide such feature if different spacing of pcb pads were desired and it provides for change spacing. 
Regarding claim 34, Nguyen discloses the claimed invention except for the conductive elements in a pair comprise transition regions between the intermediate portions and the mating contact portions such that the mating contact portions are edge coupled.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Nguyen to provide such features if different spacing of pcb pads were desired and it provides for change spacing.  
Regarding claim 35, Nguyen discloses the claimed invention except for the transition region in a pair comprise jogs in first conductive elements of the pair toward the broadside of a second conductive element in the pair.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Nguyen to provide such features if different spacing of pcb pads were desired and it provides for change spacing.   
Regarding claim 36, Nguyen discloses the claimed invention except for the transition region in a pair comprise jogs in first conductive elements of the pair away from the edge of the intermediate portion of a second conductive element in the pair.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Nguyen to provide such features if different spacing of pcb pads were desired and it provides for change spacing.    



Allowable Subject Matter
Claims 37-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the references discloses first and second shield members at least partially enclosing the pair of conductive elements, the first and second shield members separated by a gap; and lossy material at least at a portion of the gap and electrically coupling the first and second shield members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831